
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.1


APPENDIX A


CARTER'S, INC.
AMENDED AND RESTATED 2003 EQUITY INCENTIVE PLAN

1.     Definitions.

        Exhibit A, which is incorporated by reference, defines the terms used in
the Plan and sets forth certain operational rules related to those terms.

2.     Purpose.

        The purpose of this amended and restated Plan is to advance the
interests of the Company by enhancing the ability of the Company and its
subsidiaries to attract and retain able Employees and Directors; to reward such
individuals for their contributions; and to encourage such individuals to take
into account the long-term interests of the Company and its subsidiaries by
providing for the grant to Participants of Stock-based incentive Awards.

3.     Administration.

        The Administrator has discretionary authority, subject only to the
express provisions of the Plan, to interpret the Plan; determine eligibility for
and grant Awards; determine, modify or waive the terms and conditions of any
Award; prescribe forms, rules and procedures; and otherwise do all things
necessary to carry out the purposes of the Plan. In the case of any Award
intended to be eligible for the performance-based compensation exception under
Section 162(m), the Administrator will exercise its discretion consistent with
qualifying the Award for that exception. Determinations of the Administrator
made under the Plan will be conclusive and will bind all parties.

4.     Effective Date and Term of Plan.

        The Plan was originally adopted on August 15, 2001 and was approved by
stockholders on August 15, 2001. The Plan was amended, restated and renamed on
October 10, 2003, and approved by stockholders on October 10, 2003, prior to the
Company's initial public offering, and subsequently at the Company's 2004 annual
meeting of stockholders on May 14, 2004. The provisions of this amendment and
restatement of the Plan, including without limitation the increase in the number
of shares available to be delivered under Awards, shall become effective on the
date on which this amendment and restatement is approved by the stockholders of
the Company. Except as hereinafter provided, any Award made prior to stockholder
approval of the amendment and restatement set forth herein shall be subject to
the terms of the Plan as in effect prior to such amendment and restatement.
Notwithstanding the foregoing, an Award may be made under the terms of this
amendment and restatement of the Plan but prior to stockholder approval of such
amendment and restatement if the Award is conditioned upon such approval.

        No ISOs may be granted under the Plan after August 15, 2011.

5.     Shares Subject to the Plan.

(a)Number of Shares.    The aggregate maximum number of shares of Stock that may
be delivered in satisfaction of Awards under the Plan shall be 5,744,196. For
the avoidance of doubt, if any Award granted under the Plan terminates without
having been exercised in full, or upon exercise is satisfied other than by
delivery of Stock, the number of shares of Stock as to which such Award was not
exercised shall be available for future grants. In no event shall more than

1

--------------------------------------------------------------------------------



630,000 of the 1,400,000 additional shares authorized by this amendment and
restatement be used for Awards other than Stock Options. For the avoidance of
doubt, all of the shares of Stock available for delivery under Awards issued
under the Plan immediately prior to the effective date of this restatement shall
remain available for delivery under any type of Award granted under the Plan.

(b)Shares to be Delivered.    Stock delivered under the Plan shall be authorized
but unissued Stock, or if the Administrator so decides in its sole discretion,
previously issued Stock acquired by the Company and held in its treasury. No
fractional shares of Stock shall be delivered under the Plan.

(c)Section 162(m) Limits.    The maximum number of shares of Stock for which
Stock Options may be granted to any person in any calendar year and the maximum
number of shares of Stock subject to SARs granted to any person in any calendar
year will each be 1,000,000. The maximum benefit that may be paid to any person
under other Awards in any calendar year will be, to the extent paid in shares,
1,000,000 shares (or their value in dollars), and, with respect to any cash
Award made in connection with a related Award pursuant to paragraph (vii) under
the definition of "Award" in Appendix A, an amount not to exceed the amount
necessary to defray in whole or in part the cost (including tax cost) of the
related Award to the Participant. The Plan and Awards hereunder made to Covered
Employees (as such term is defined in Section 162(m)) are intended to satisfy
Section 162(m) and shall be construed in accordance with that intention.

6.     Eligibility and Participation.

        Persons eligible to receive Awards under the Plan shall be such
Employees and Directors selected by the Administrator. Eligibility for ISOs is
limited to Employees of the Company or of a "parent corporation" or a
"subsidiary corporation" of the Company as those terms are defined in
Section 424 of the Code.

7.     Terms and Conditions of Awards.

(a)All Awards.

        (i)    Award Provisions.    The Administrator will determine the terms
of all Awards, subject to the limitations provided herein.

        (ii)    Transferability.    No Award may be transferred other than by
will or by the laws of descent and distribution, and during a Participant's
lifetime an Award may be exercised only by him or her; provided, however, that
the foregoing provisions shall not prohibit the transfer of an Award of
Unrestricted Stock or, for periods after Restricted Stock ceases to be subject
to restrictions requiring that it be redelivered or offered for sale to the
Company if specified conditions are not satisfied, Restricted Stock.

        (iii)    Vesting, Etc.    An Award will vest or become exercisable at
such time or times and upon such conditions as the Administrator shall specify.
Without limiting the foregoing, the Administrator may at any time accelerate the
vesting or exercisability of all or any part of an Award.

        (iv)    Taxes.    The Administrator will make such provision for the
withholding of taxes as it deems necessary. The Administrator may, but need not,
hold back shares of Stock from an Award or permit a Participant to tender
previously owned shares of Stock (which in the case of Stock acquired from the
Company shall have been owned by the Participant for such minimum time, if

2

--------------------------------------------------------------------------------






any, as the Administrator may determine) in satisfaction of tax withholding
requirements (but not in excess of the minimum withholding required by law).

        (v)    Dividend Equivalents, Etc.    The Administrator may provide for
the payment of amounts in lieu of cash dividends or other cash distributions
with respect to Stock subject to an Award.

        (vi)    Section 162(m).    Except as hereinafter provided, this
Section 7(a)(vi) applies to any Performance Award intended to qualify as
performance-based for the purposes of Section 162(m). In the case of any
Performance Award to which this Section 7(a)(vi) applies, the Plan and such
Award will be construed to the maximum extent permitted by law in a manner
consistent with qualifying the Award for such exception. With respect to such
Performance Awards, the Administrator will pre-establish, in writing, one or
more specific Performance Criteria no later than 90 days after the commencement
of the period of service to which the performance relates (or at such earlier
time as is required to qualify the Award as performance-based under
Section 162(m)). The Performance Criteria so established shall serve as a
condition to the grant, vesting or payment of the Performance Award, as
determined by the Administrator. Prior to grant, vesting or payment of the
Performance Award, as the case may be, the Administrator will certify whether
the Performance Criteria have been attained and such determination will be final
and conclusive. If the Performance Criteria with respect to the Award are not
attained, no other Award will be provided in substitution of the Performance
Award.

(b)Awards Requiring Exercise.

        (i)    Time and Manner of Exercise of Awards.    Any exercise of an
Award shall be in writing, signed by the proper person and furnished to the
Company, accompanied by (A) such documents as may be required by the
Administrator and (B) payment in full as specified below. A Stock Option shall
be exercisable during such period or periods as the Administrator may specify.
The latest date on which a Stock Option may be exercised shall be the Expiration
Date.

        (ii)    Exercise Price.    The Exercise Price shall be determined by the
Administrator, but shall not be less than 100% of the Fair Market Value at the
time the Stock Option or SAR is granted; nor shall the Exercise Price be less,
in the case of an original issue of authorized stock, than par value. No such
Award, once granted, may be re-priced (which includes both a lowering of the
Exercise Price and the cancellation of an outstanding Stock Option or SAR
accompanied by the grant of a replacement Award of the same or a different type)
other than in accordance with the applicable stockholder approval requirements
of the New York Stock Exchange (or the rules of such other market in which the
shares of the Company's stock then are listed). In no event shall the Exercise
Price of an ISO granted to a ten-percent stockholder be less than 110% of the
Fair Market Value at the time the Stock Option is awarded. For this purpose,
"ten-percent stockholder" shall mean any Participant who at the time of grant
owns directly, or by reason of the attribution rules set forth in Section 424(d)
of the Code is deemed to own, stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or of any of its
parent or subsidiary corporations.

        (iii)    Term.    The Administrator shall determine the term of each
Stock Option and SAR, provided that in no event shall such term extend beyond
the Expiration Date.

        (iv)    Payment of Exercise Price.    Stock purchased upon exercise of a
Stock Option under the Plan shall be paid for as follows: (i) in cash, by check
acceptable to the Administrator (determined in accordance with such guidelines
as the Administrator may prescribe), or by money order payable to the order of
the Company, or (ii) if so permitted by the Administrator, (A) through the
delivery of shares of Stock (which, in the case of Stock acquired from the
Company, shall have been held for at least six months unless the Administrator
approves a shorter period) having a Fair Market Value on the last business day
preceding the date of exercise equal to the exercise price,

3

--------------------------------------------------------------------------------






(B) through a broker-assisted exercise program acceptable to the Administrator,
(C) by other means acceptable to the administrator or (D) by any combination of
the foregoing permissible forms of payment; provided, that if the Stock
delivered upon exercise of the Stock Option is an original issue of authorized
Stock, at least so much of the Exercise Price as represents the par value of
such Stock shall be paid other than with a personal check of the person
exercising the Stock Option.

        (v)    Delivery of Stock.    A Participant shall not have the rights of
a stockholder with regard to Awards under the Plan except as to Stock actually
received by him or her under the Plan.

        The Company shall not be obligated to deliver any shares of Stock under
the Plan (i) until, in the opinion of the Company's counsel, all applicable
federal and state laws and regulations have been complied with, (ii) if the
outstanding Stock is at the time listed on any stock exchange, until the shares
to be delivered have been listed or authorized to be listed on such exchange
upon official notice of issuance, and (iii) until all other legal matters in
connection with the issuance and delivery of such shares have been approved by
the Company's counsel. Without limiting the generality of the foregoing, if the
sale of Stock has not been registered under the Securities Act, the Company may
require, as a condition to exercise of the Award, such representations or
agreements as counsel for the Company may consider appropriate to avoid
violation of the Securities Act and may require that the certificates evidencing
such Stock bear an appropriate legend restricting transfer.

        If an Award is exercised by the executor or administrator of a deceased
Participant, or by the person or persons to whom the Award has been transferred
by the Participant's will or the applicable laws of descent and distribution,
the Administrator shall be under no obligation to deliver Stock pursuant to
exercise until the Administrator is satisfied as to the authority of the person
or persons exercising the Award.

        (vi)    ISOs.    In the case of an ISO, the Administrator may require as
a condition of exercise that the Participant exercising the ISO agree to inform
the Company promptly of any disposition (within the meaning of Section 424(c) of
the Code and the regulations thereunder) of Stock received upon exercise of the
ISO.

(c)Awards Not Requiring Exercise.

        Awards of Restricted Stock and Unrestricted Stock may be made in
exchange for past services or other lawful consideration.

8.     Effect of Certain Transactions.

(a)Mergers, Etc.

        Except as otherwise provided in an Award, in the event of a Covered
Transaction in which there is an acquiring or surviving entity the following
rules shall apply:

        (i)    Awards Other Than Stock Options.    

        (A)  The Administrator may provide for the assumption of some or all
outstanding Awards, or for the grant of new awards in substitution therefore, by
the acquirer or survivor or an affiliate of the acquirer or survivor, in each
case on such terms and subject to such conditions as the Administrator
determines.

        (B)  In the absence of such an assumption or if there is no
substitution, except as otherwise provided in the Award, each SAR and other
Award requiring exercise (other than Stock Options) will become fully
exercisable, and the delivery of shares of Stock issuable under each outstanding
Award of Deferred Stock will be accelerated and such shares will be

4

--------------------------------------------------------------------------------






issued, prior to the Covered Transaction, in each case on a basis that gives the
holder of the Award a reasonable opportunity, as determined by the
Administrator, following exercise of the Award or the issuance of the shares, as
the case may be, to participate as a stockholder in the Covered Transaction, and
the Award will terminate upon consummation of the Covered Transaction.

        (C)  In the case of Restricted Stock, the Administrator may require that
any amounts delivered, exchanged or otherwise paid in respect of such Stock in
connection with the Covered Transaction be placed in escrow or otherwise made
subject to such restrictions as the Administrator deems appropriate to carry out
the intent of the Plan.

        (ii)    Stock Options.    

        (A)  Subject to paragraph 8(a)(ii)(B) below, all outstanding Stock
Options will cease to be exercisable and will be forfeited (after any payment or
other consideration deemed equitable by the Administrator for the termination of
any vested portion of any Award is made), as of the effective time of the
Covered Transaction; provided, that the Administrator may in its sole discretion
on or prior to the effective date of the Covered Transaction, (1) make any
outstanding Stock Options exercisable in part or in full, (2) remove any
performance or other conditions or restrictions on any Stock Options, and/or
(3) in the event of a Covered Transaction under the terms of which holders of
the Stock of the Company will receive upon consummation thereof a payment
(whether cash, non-cash or a combination of the foregoing) for each share of
such Stock surrendered in the Covered Transaction, make or provide for a payment
(whether cash, non-cash or a combination of the foregoing) to the Participant
equal to the difference between (A) the Fair Market Value times the number of
shares of Stock subject to outstanding Stock Options (to the extent then
exercisable at prices not in excess of the Fair Market Value) and (B) the
aggregate Exercise Price of all such outstanding Stock Options in exchange for
the termination of such Stock Options.

        (B)  With respect to an outstanding Stock Option held by a Participant
who, following the Covered Transaction, will be employed by or otherwise
providing services to an entity which is a surviving or acquiring entity in the
Covered Transaction or an affiliate of such an entity, the Administrator may at
or prior to the effective time of the Covered Transaction, in its sole
discretion and in lieu of the action described in paragraph 8(a)(ii)(A) above,
arrange to have such surviving or acquiring entity or affiliate assume any Stock
Option held by such Participant outstanding hereunder or grant a replacement
award which, in the judgment of the Administrator, is substantially equivalent
to any Stock Option being replaced.

        (iii)    Other Situations.    The Administrator may grant Awards under
the Plan in substitution for awards held by Employees and Directors of another
corporation who concurrently become Employees or Directors of the Company or a
subsidiary of the Company as the result of a merger or consolidation of that
corporation with the Company or a subsidiary of the Company, or as the result of
the acquisition by the Company or a subsidiary of the Company of property or
stock of that corporation. The Company may direct that substitute Awards be
granted on such terms and conditions as the Administrator considers appropriate
in the circumstances.

(b)Changes in and Distributions with Respect to the Stock.


        (i)    Basic Adjustment Provisions.    In the event of a stock dividend,
stock split or combination of shares (including a reverse stock split),
recapitalization or other change in the Company's capital structure, the
Administrator will make appropriate adjustments to the maximum number of shares
that may be delivered under the Plan under Section 5(a) and to the maximum share
limits described in Section 5(c), and will also make appropriate adjustments to
the number and kind of shares of stock or securities subject to Awards then
outstanding or subsequently granted, any

5

--------------------------------------------------------------------------------



Exercise Prices relating to Awards and any other provision of Awards affected by
such change, whose determination will be binding on all persons.

        (ii)    Certain Other Adjustments.    To the extent consistent with
qualification of ISOs under Section 422 of the Code and with the
performance-based compensation rules of Section 162(m), where applicable, the
Administrator may also make adjustments of the type described in paragraph (i)
above to take into account distributions to stockholders other than those
provided for in Section 8(a) and 8(b)(i), material changes in accounting
practices or principles, extraordinary dividends, consolidations or mergers
(except those described in Section 8(a)), acquisition of stock or property, or
any other event, if the Administrator determines that adjustments are
appropriate to avoid distortion in the operation of the Plan and to preserve the
value of Awards made hereunder.

9.     Termination of Employment.

        In the case of any Award, the Administrator may, through agreement with
the Participant, (including, without limitation, any stockholder agreement of
the Company to which the Participant is a party) resolution, or otherwise,
provide for post-termination exercise provisions different from those expressly
set forth in this Section 9, including without limitation the vesting
immediately prior to termination of all or any portion of an Award not otherwise
vested prior to termination, and terms allowing a later exercise by a former
employee or director (or, in the case of a former employee or director who is
deceased, the person or persons to whom the Award is transferred by will or the
laws of descent and distribution) as to all or any portion of the Award not
exercisable immediately prior to termination of Employment, but in no case may
an Award be exercised after the Expiration Date. If the Administrator does not
otherwise provide for such provisions and if a Participant's Employment
terminates prior to the Expiration Date (including by reason of death) the
following provisions shall apply:

(a)All Stock Options and SARs held by the Participant immediately prior to the
cessation of the Participant's Employment that are not vested immediately prior
to the cessation of Employment shall automatically terminate upon such cessation
of Employment.

(b)To the extent vested immediately prior to cessation of Employment, the Stock
Option or SAR shall continue to be vested and shall be exercisable thereafter
during the period prior to the Expiration Date for 60 days following such
cessation (120 days in the event that a Participant's service terminates by
reason of death); provided, however, that if the Participant's Employment is
terminated "for Cause" as defined herein, all unvested or unexercised Awards
shall terminate immediately.

(c)Except as otherwise provided in an Award, after completion of the exercise
period described in paragraph (b) above, the Awards described in paragraph (b)
above shall terminate to the extent not previously exercised, expired, or
terminated.

        No Award requiring exercise shall be exercised or surrendered in
exchange for a cash payment after the Expiration Date.

10.   Employment Rights.

        Neither the adoption of the Plan nor the grant of Awards shall confer
upon any Participant any right to continue as an Employee or Director of the
Company or any subsidiary or affect in any way the right of the Company or a
subsidiary to terminate the Participant's relationship at any time. Except as
specifically provided by the Administrator in any particular case, the loss of
existing or potential profit on Awards granted under this Plan shall not
constitute an element of damages in the event of

6

--------------------------------------------------------------------------------




termination of the relationship of a Participant even if the termination is in
violation of an obligation of the Company to the Participant by contract or
otherwise.

11.   Effect, Discontinuance, Cancellation, Amendment, and Termination.

        Neither adoption of the Plan nor the grant of Awards to a Participant
shall affect the Company's right to make awards to such Participant that are not
subject to the Plan, to issue to such Participant Stock as a bonus or otherwise,
or to adopt other plans or compensation arrangements under which Stock may be
issued.

        The Administrator may at any time discontinue granting Awards under the
Plan. With the consent of the Participant, the Administrator may at any time,
subject to the limitations of the second sentence of Section 7(b)(ii), cancel an
existing Award in whole or in part and grant another Award for such number of
shares as the Administrator specifies. The Administrator may, but shall not be
obligated to, at any time or times amend the Plan or any outstanding Award for
the purpose of satisfying the requirements of Sections 409A and 422 of the Code
or of any changes in applicable laws or regulations or for any other purpose
that may at the time be permitted by law, or may at any time terminate the Plan
as to any further grants of Awards; provided, that except to the extent
expressly required by the Plan, no such amendment shall adversely affect the
rights of any Participant (without his or her consent) under any Award
previously granted, nor shall such amendment, without the approval of the
stockholders of the Company, effectuate a change for which stockholder approval
is required under the listing standards of the New York Stock Exchange (or the
rules of such other market in which the shares of the Company's Stock then are
listed) or in order for the Plan to continue to qualify for the Award of
incentive stock options under Section 422 of the Code.

7

--------------------------------------------------------------------------------




EXHIBIT A


Definition of Terms

        The following terms, when used in the Plan, will have the meanings and
be subject to the provisions set forth below:

        "Administrator":    The committee of the Board, consisting of two of
more Directors, all of whom shall be "non-employee Directors" within the meaning
of Rule 16b-3 under the 1934 Act and "outside Directors" within the meaning of
Section 162(m). In addition, membership of the committee shall satisfy such
independence or other requirements as may be imposed by the rules of the New
York Stock Exchange (or the rules of such other market in which the shares of
the Company's Stock then are listed). The Administrator may delegate ministerial
tasks to such persons as it deems appropriate.

        "Affiliate":    Any corporation or other entity owning, directly or
indirectly, 50% or more of the outstanding Stock of the Company, or in which the
Company or any such corporation or other entity owns, directly or indirectly,
50% of the outstanding capital stock (determined by aggregate voting rights) or
other voting interests.

        "Award":    Any or a combination of the following:

(i)Stock Options;

(ii)SARs;

(iii)Restricted Stock;

(iv)Unrestricted Stock;

(v)Deferred Stock;

(vi)Performance Awards; and

(vii)Grants of cash made in connection with other Awards in order to help defray
in whole or in part the cost (including tax cost) of the Award to the
Participant.

        "Board":    The Board of Directors of the Company.

        "Cause":    The Board's determination, in its reasonable judgment, that
any one or more of the following has occurred:

(i)the Participant shall have been convicted of, or shall have pleaded guilty or
nolo contendere to, any felony or any crime involving dishonesty or moral
turpitude;

(ii)the Participant shall have committed any fraud, theft, embezzlement,
misappropriation of funds, breach of fiduciary duty or act of dishonesty;

(iii)the Participant shall have breached in any material respect any of the
provisions of any agreement between the Participant and the Company or an
Affiliate;

(iv)the Participant shall have engaged in conduct likely to make the Company or
any of its Affiliates subject to criminal liabilities other than those arising
from the Company's normal business activities; or

(v)the Participant shall have willfully engaged in any other conduct that
involves a breach of fiduciary obligation on the part of the Participant or
otherwise could reasonably be expected to have a material adverse effect upon
the business, interests or reputation of the Company or any of its Affiliates.

8

--------------------------------------------------------------------------------





        "Code":    The U.S. Internal Revenue Code of 1986, as from time to time
amended and in effect, or any successor statute as from time to time in effect.

        "Company":    Carter's, Inc., a Delaware corporation.

        "Covered Transaction":    Except as otherwise specifically provided in
an Award Agreement, any of (i) a consolidation, merger, or similar transaction
or series of related transactions in which the Company is not the surviving
corporation or which results in the acquisition of all or substantially all of
the Company's then outstanding voting stock by a single person or entity or by a
group of persons and/or entities acting in concert, or (ii) a sale or transfer
of all or substantially all the Company's assets.

        "Deferred Stock":    An unfunded and unsecured promise to deliver Stock
or other securities in the future on specified terms.

        "Employee":    Any person who is employed by the Company or an
Affiliate.

        "Employment":    A Participant's employment or other service
relationship with the Company and its Affiliates. Employment will be deemed to
continue, unless the Administrator expressly provides otherwise, so long as the
Participant is employed by, or otherwise is providing services in a capacity
described in Section 6 to the Company or its Affiliates. If a Participant's
employment or other service relationship is with an Affiliate and that entity
ceases to be an Affiliate, the Participant's Employment will be deemed to have
terminated when the entity ceases to be an Affiliate unless the Participant
transfers Employment to the Company or its remaining Affiliates.

        "Exercise Price":    The price at which a share of Stock may be
purchased under a Stock Option or the value an increase above which may allow
Stock to be purchased under a SAR.

        "Expiration Date":    In the case of an Award requiring exercise, the
date which is ten years (five years in the case of an ISO granted to anyone
other than a "ten percent stockholder" as defined in Section 7(b)(ii)) from the
date the Award was granted or such earlier date as may be specified by the
Administrator at the time the Award is granted.

        "Fair Market Value":    The value of one share of Stock, determined as
follows:

(i)if the Stock is listed on a national securities exchange (such as the New
York Stock Exchange) or is quoted on The NASDAQ Stock Market ("NASDAQ"), the
closing price of a share of Stock on the relevant date (or, if such date is not
a business day or a day on which quotations are reported, then on the
immediately preceding date on which quotations were reported), as reported by
the principal national exchange on which such shares are traded (in the case of
an exchange) or by NASDAQ, as the case may be;

(ii)if the Stock is not listed on a national securities exchange or quoted on
NASDAQ, but is actively traded in the over-the-counter market, the average of
the closing bid and asked prices for a share of the Stock on the relevant date
(or, if such date is not a business day or a day on which the quotations are
reported, then on the immediately preceding date on which quotations were
reported), or the most recent date for which such quotations are reported; and

(iii)if, on the relevant date, the Stock is not publicly traded or reported as
described in (i) or (ii) above, the value determined in good faith in accordance
with such reasonable valuation method as the Administrator may determine.

        "ISO":    A Stock Option intended to be an "incentive stock option"
within the meaning of Section 422 of the Code. Each Stock Option granted
pursuant to the Plan will be treated as providing

9

--------------------------------------------------------------------------------




by its terms that it is to be a non-incentive stock option unless, as of the
date of grant, it is expressly designated as an ISO.

        "Participant":    A person who is granted an Award under the Plan.

        "Performance Award":    An Award subject to Performance Criteria. The
Administrator in its discretion may grant Performance Awards that are intended
to qualify for the performance-based compensation exception under Section 162(m)
and Performance Awards that are not intended so to qualify.

        "Performance Criteria":    Specified criteria the satisfaction of which
is a condition for the grant, exercisability, vesting or full enjoyment of an
Award. For purposes of Awards that are intended to qualify for the
performance-based compensation exception under Section 162(m) a Performance
Criterion will mean an objectively determinable measure of performance relating
to any or any combination of the following (determined either on a consolidated
basis or, as the context permits, on a divisional, subsidiary, line of business,
project or geographical basis or in combinations thereof): sales; revenues;
assets; expenses; earnings before or after deduction for all or any portion of
interest, taxes, depreciation, or amortization, whether or not on a continuing
operations or an aggregate or per share basis; return on equity, investment,
capital or assets; one or more operating ratios; borrowing levels, leverage
ratios or credit rating; market share; capital expenditures; cash flow; stock
price; stockholder return; sales of particular products or services; customer
acquisition or retention; acquisitions and divestitures (in whole or in part);
joint ventures and strategic alliances; spin-offs, split-ups and the like;
reorganizations; or recapitalizations, restructurings, financings (issuance of
debt or equity) or refinancings. A Performance Criterion measure and any targets
with respect thereto determined by the Administrator need not be based upon an
increase, a positive or improved result or avoidance of loss.

        "Plan":    The Carter's, Inc. 2003 Amended and Restated Equity Incentive
Plan, from time to time amended and in effect.

        "Restricted Stock":    An Award of Stock for so long as the Stock
remains subject to restrictions requiring that it be redelivered or offered for
sale to the Company if specified conditions are not satisfied.

        "Section 162(m)":    Section 162(m) of the Code.

        "SARs":    Rights entitling the holder upon exercise to receive Stock
equal in value to the excess of the Fair Market Value of the shares of Stock
subject to the right over the Fair Market Value of such shares of Stock on the
date of grant.

        "Securities Act":    The Securities Act of 1933, as amended.

        "Stock":    Common Stock of the Company, par value $.01 per share.

        "Stock Options":    Options entitling the recipient to acquire shares of
Stock upon payment of the exercise price.

        "Unrestricted Stock":    An Award of Stock not subject to any
restrictions under the Plan.

10

--------------------------------------------------------------------------------





QuickLinks


APPENDIX A
EXHIBIT A
